DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0080469 A1 to Ko et al.
As to claim 1, Ko discloses an electronic device comprising:
a short-range wireless communication circuit configured to perform first short- range wireless communication based on a first protocol and second short-range wireless communication based on a second protocol (Fig. 1, 18 and 19, paragraphs 0043-0047 and 0173-205, where first and second terminals (100, 200) have communication devices (110, 210) with short-range wireless communication modules (111, 211) to communicate with each other and external device (300)); and
a processor operatively connected with the short-range wireless communication circuit (Fig. 18 and 19, paragraphs 0174, 0187-0190, 0192, 0203-0205, where controllers (150, 240) are the processors),
wherein the processor is configured to:
connect the first short-range wireless communication with a peripheral device through the short-range wireless communication circuit (Fig. 4, paragraph 0085, where in step (S410) the first terminal (100) is connected to external device (300));
when a trigger event occurs, transmit a service discovery frame including service information associated with the peripheral device to devices included in a cluster configured to include the electronic device through the second short-range wireless communication (Fig. 4, paragraph 0086-0092, where in steps (S420, S430, S450) first terminal (100) transmits information associated with external device (300) to second terminal (200));
establish a wireless data communication path with an external electronic device, which transmits a message in response to the service discovery frame to the electronic device through the second short-range wireless communication, from among the devices included in the cluster (Fig. 4, paragraphs 0093-0094, where in steps (S460, S470) a wireless data communication path is established between second terminal (200) and external device (300)); and
transmit input information received from the peripheral device through the short-range wireless communication circuit or control information corresponding to the input information to the external electronic device through the wireless data communication path (Fig. 4, paragraphs 0094-0095, where in step (S480) input information from external device (300) is transmitted to second terminal (200)).
As to claim 4, Ko discloses the electronic device, wherein the service discovery frame includes a service name indicating a service associated with the peripheral device and matching filter information (Fig. 11, paragraph 0137, where in step (S1120) the first terminal (100) searches for an external device (300) that matches the selected application).
As to claim 5, Ko discloses the electronic device, further comprising:
a display device (Fig. 1, paragraph 0042, where first terminal (100) is a display device), and
wherein the processor is further configured to:
determine at least one candidate device transmitting the message in response to the service discovery frame to the electronic device (Fig. 16, paragraph 0164, where in step (S1620) first terminal (100) determines candidate devices);
control the display device so as to display a device list for the at least one candidate device (Fig. 16, paragraph 0165, where in step (S1630) first terminal (100) displays a list of external devices);
receive a user input to the device list (Fig. 16, paragraph 0166, where in step (S1640) the first terminal (100) receives a user input selection); and
select the external electronic device, with which the wireless data communication path is to be established, based on the user input (Fig. 16, paragraph 0167, where in steps (S1650, S1660) a connection between the first terminal (100) and external device (300) is established).
As to claim 6, Ko discloses the electronic device, wherein the processor is further configured to:
- 62 -2191-358 (2020-OPSE-4049/US)receive information about an operation state of the external electronic device from the external electronic device (Fig. 11, paragraphs 0138-0142, where in steps (S1130, S1140, S1160, S1170) the operation state of the Wifi and BT of the external devices (300) is determined); and
determine whether to transmit the input information or the control information, based on the information about the operation state (Fig. 11, paragraphs 0138-0142, where in steps (S1140, S1150, S1170, S1180) the Wifi and BT are activated in order to allow transmission of information between first terminal (100) and external devices (300)).
As to claim 7, Ko discloses the electronic device, wherein the information about the operation state includes:
information about whether the external electronic device is executing an application providing a service associated with the peripheral device (Fig. 4, paragraphs 0086 and 0094, where in steps (S420, S480) information about whether first and second terminals (100, 200) are executing an application providing a service associated with external device (300) is determined).
As to claim 8, Ko discloses the electronic device, wherein the processor is further configured to:
determine a category, to which the input information belongs, from among input classification categories set to the electronic device (Fig. 16, paragraphs 0164-0165, where in steps (S1610, S1620, S1630) a list of external devices (300) compatible to an application are determined); and
determine whether to transmit the input information or the control information, based on the determined category (Fig. 16, paragraphs 0166-0167, where in steps (S1640, S1650, S1660) input information is selected by the user and sent to the external device (300)).
As to claim 9, Ko discloses the electronic device, wherein the processor is further configured to:
when the determined category is a first category, transmit the input information or the control information to the external electronic device through the wireless data communication path (Fig. 4, paragraphs 0086-0094, where the first category is shifting service of the external device (300) from the first terminal (100) to the second terminal (200)); and
when the determined category is a second category, execute instructions corresponding to the input information (Fig. 4, paragraph 0094, where the second category is executing the application along with external device (300)).
As to claim 13, Ko discloses the electronic device, wherein the first protocol is a Bluetooth low energy communication protocol, and the second protocol is a Wi-Fi Aware communication protocol (Fig. 11, paragraphs 0139 and 0142, where the protocols are Wifi and BT determined in steps (S1140, S1170)).
As to claim 14, Ko discloses limitations similar to claim 1.
As to claim 17, Ko discloses a limitation similar to claim 4.
As to claim 18, Ko discloses limitations similar to claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0080469 A1 to Ko et al. in view of U.S. Patent No. 2014/0325402 A1 to Jung et al.
As to claim 2, Ko is deficient in disclosing the electronic device, further comprising a coupling structure in which the peripheral device is capable of being mounted,
wherein the trigger event includes at least one of:
a first event indicating that the trigger event is sensed by using a sensor provided in the coupling structure indicating that the peripheral device is detached from the coupling structure,
-61-2191-358 (2020-OPSE4049/US)a second event indicating that a user input of executing a command allowing data to be transmitted to outside is received, or
a third event indicating that the electronic device is within a specified region.
However, Jung discloses the electronic device, further comprising a coupling structure in which the peripheral device is capable of being mounted (Fig. 1, paragraph 0068, where pen (200) is mounted in pen fixing unit (190)),
wherein the trigger event includes at least one of:
a first event indicating that the trigger event is sensed by using a sensor provided in the coupling structure indicating that the peripheral device is detached from the coupling structure (Fig. 1 and 2, 0068, where there is a button inside of pen fixing unit (190) which is used to sense whether the pen (200) is inside of the pen fixing unit (190) or not),
-61-2191-358 (2020-OPSE4049/US)a second event indicating that a user input of executing a command allowing data to be transmitted to outside is received, or
a third event indicating that the electronic device is within a specified region.
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device as taught by Ko by including a sensor provided in a coupling structure indicating that a peripheral device is detached from the coupling structure as taught by Jung.  The suggestion/motivation would have been in order for a controller to arrange and display a plurality of objects on a screen according to whether the peripheral device is detached (Jung, paragraph 0069).
As to claim 10, Ko is deficient in disclosing the electronic device, wherein the input information includes movement information obtained by sensing a physical movement of the peripheral device, and
wherein the processor is further configured to:
extract characteristic information from the movement information;- 63 -2191-358 (2020-OPSE-4049/US)
determine gesture information matched with the characteristic information;
when the determined gesture information is first gesture information, transmit the input information or the control information to the external electronic device through the wireless data communication path; and
when the determined gesture information is second gesture information, execute instructions corresponding to the input information.
However, Jung discloses the electronic device, wherein the input information includes movement information obtained by sensing a physical movement of the peripheral device, and
wherein the processor is further configured to:
extract characteristic information from the movement information (Fig. 4, paragraphs 0097-0098, where the pen recognition panel (121) recognizes manipulation by a pen);- 63 -2191-358 (2020-OPSE-4049/US)
determine gesture information matched with the characteristic information (Fig. 4 and 15, paragraphs 0135-0140, where a touch gesture is determined on execution screens (1510, 1520));
when the determined gesture information is first gesture information, transmit the input information or the control information to the external electronic device through the wireless data communication path (Fig. 15, paragraphs 0135-0140, where if the pen (200) is detached, screen (1520) is displayed and input information is transmitted from pen (200) to the display); and
when the determined gesture information is second gesture information, execute instructions corresponding to the input information (Fig. 15, paragraphs 0135-0140, where if the pen is attached and the gesture is a touch input, instructions are executed on screen (1510)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device as taught by Ko by including determining gesture information matched with characteristic information as taught by Jung.  The suggestion/motivation would have been in order to change a layout of a screen in response to the pen being detached and manipulated by the user (Jung, Abstract).
As to claim 12, Ko is deficient in disclosing the electronic device, wherein the peripheral device includes:
an electronic pen configured to transmit the input information to the electronic device through the short-range wireless communication circuit.
However, Jung discloses the electronic device, wherein the peripheral device includes:
an electronic pen configured to transmit the input information to the electronic device through the short-range wireless communication circuit (Fig. 1 and 31, paragraphs 0057 and 0216-0217, where electronic pen (200) transmits input information to terminal device (100) via communicator (150)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device as taught by Ko by including an electronic pen configured to transmit input information to the electronic device as taught by Jung.  The suggestion/motivation would have been in order to allow a user to interact with the electronic device conveniently and swiftly (Jung, paragraph 0011).
As to claim 15, Ko is deficient in disclosing limitations similar to claim 2.  However, Jung discloses similar limitations.  In addition, the same motivation is used as claim 2.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0080469 A1 to Ko et al. in view of U.S. Patent No. 2019/0159000 A1 to Ilami et al.
As to claim 3, Ko is deficient in disclosing the electronic device, wherein the processor is further configured to:
when the trigger event occurs, control the short-range wireless communication circuit to broadcast an advertising packet including identification information of the electronic device; and
receive a sync beacon packet in response to the advertising packet to form the cluster with respect to devices transmitting the sync beacon packet.
However, Ilami discloses the electronic device, wherein the processor is further configured to:
when the trigger event occurs, control the short-range wireless communication circuit to broadcast an advertising packet including identification information of the electronic device; and
receive a sync beacon packet in response to the advertising packet to form the cluster with respect to devices transmitting the sync beacon packet (Fig. 1 and 11-13, paragraphs 0059-0064, where mouse (1305) transmits an advertisement (1310) according to the OneBeacon protocol to the wireless communication device (235) of host device (105)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device as taught by Ko by including receiving a sync beacon packet in response to an advertising packet as taught by Ilami.  The suggestion/motivation would have been in order for peripheral devices to customize their products so that a host computer automatically performs a function upon receiving an advertisement from the peripheral device (Ilami, Abstract).
As to claim 16, Ko is deficient in disclosing limitations similar to claim 3.  However, Ilami discloses similar limitations.  In addition, the same motivation is used as claim 3.
Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the processor is further configured to: transmit, to the external electronic device, a first message in which a first hash value of user identification information about a user of the electronic device is included; obtain a second hash value of identification information of the external electronic device from a second message received from the external electronic device in response to the first message; determine whether the identification information of the external electronic device is stored in the memory, based on the second hash value; when the identification information is stored in the memory, control the display device to display a device list including an item indicating at least a portion of the identification information of the external electronic device; and establish the wireless data communication path in response to a user input of selecting the item”, in combination with the other limitations set forth in claim 11.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein determining the at least one candidate device includes: transmitting, to the external electronic device, a first message in which a first hash value of user identification information about a user of the electronic device is included; obtaining a second hash value of identification information of the external electronic device from a second message received from the external electronic device in response to the first message; determining whether the identification information of the external electronic device is stored in a memory of the electronic device, based on the second hash value; and - 66 -2191-358 (2020-OPSE-4049/US) when it is determined that the second hash value of the identification information of the external electronic device is stored in the memory, determining that the external electronic device is included in the at least one candidate device”, in combination with the other limitations set forth in claim 19.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the processor is configured to: receive an advertising packet from an external electronic device through the first short-range wireless communication; determine whether the advertising packet includes a communication service identifier identifying a communication service performed based on the second short- range wireless communication; when the advertising packet includes the communication service identifier, enable a function of the communication service; form a cluster with the external electronic device based on the second short- range wireless communication; establish a wireless data communication path with the external electronic device; receive input information that was received from a peripheral device communicatively connected with the external electronic device from the external electronic device through the wireless data communication path or control information corresponding to the input information; and execute instructions corresponding to the received input information or the control information”, in combination with the other limitations set forth in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627